Exhibit 10.1
EXECUTION VERSION
FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
FIRST AMENDMENT, dated as of March 13, 2008 (this “Amendment”), to that certain
Third Amended and Restated Receivables Purchase Agreement, dated as of
September 4, 2007 (the “Receivables Purchase Agreement”), by and among LOL SPV,
LLC, a Delaware limited liability company, as Seller (“Seller”), LAND O’LAKES,
INC., a Minnesota cooperative corporation (“LOL”), as initial Servicer
(“Servicer”), COBANK, ACB, a federally chartered instrumentality of the United
States (“CoBank”), and any other Persons that may, from time to time, be party
hereto as Purchasers (each, a “Purchaser”), and CoBank as administrator for the
Purchasers (in such capacity, “Administrator”).
WITNESSETH:
     WHEREAS, the parties to the Receivables Purchase Agreement desire to amend
the Receivables Purchase Agreement to increase the Facility Limit and to make
certain other changes as set forth herein;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Defined Terms. Terms defined in the Receivables Purchase Agreement and
used herein shall have the meanings given to them in the Receivables Purchase
Agreement (as the same may be amended hereby).
     2. Amendment to Section 1.1. of the Receivables Purchase Agreement.
Effective as of the Amendment Effective Date (as defined in Section 6 below),
each of the parties hereto agrees to amend Section 1.1 of the Receivables
Purchase Agreement by deleting the dollar amount $300,000,000 in clause
(y) thereof and inserting in lieu thereof the dollar amount $400,000,000.
     3. Amendment to Section 4.1(a) of the Receivables Purchase Agreement.
Effective as of the Amendment Effective Date, each of the parties hereto agrees
to amend Section 4.1(a) of the Receivables Purchase Agreement by deleting the
date July 27, 2007 in Section 4.1(a) and inserting in lieu thereof the date
February 15, 2008.
     4. Amendment to Schedule 1 to the Receivables Purchase Agreement. Effective
as of the Amendment Effective Date, each of the parties hereto agrees to amend
Schedule 1 of the Receivables Purchase Agreement by deleting the existing
Schedule 1 and replacing it in its entirety with the new Schedule 1 attached
hereto as Amendment Exhibit A.
     5. Amendment to Schedule 12.3(b) to the Receivables Purchase Agreement.
Effective as of the Amendment Effective Date, each of the parties hereto agrees
to amend

 



--------------------------------------------------------------------------------



 



Schedule 12.3(b) of the Receivables Purchase Agreement by deleting the existing
Schedule 12.3(b) and replacing it in its entirety with the new Schedule 12.3(b)
attached hereto as Amendment Exhibit B.
     6. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) on which the following conditions have
been satisfied:
          (a) each of the signatories to this document shall have delivered, and
the Administrator shall have received, an executed copy of this Amendment;
          (b) the Administrator shall have received good standing (and foreign
qualification, as applicable) certificates for Seller and each Originator issued
by the Secretaries of State of the jurisdictions of their incorporation or
formation and their respective principal places of business;
          (c) the Administrator shall have received a certificate of the
Secretaries of Seller and each Originator in form and substance reasonably
satisfactory to the Administrator certifying (i) a copy of the resolutions of
its Board of Directors or Board of Managers, as applicable, approving this
Amendment and the transactions contemplated hereby; (ii) the names and true
signatures of the officers authorized on its behalf to sign this Amendment (on
which certificate the Administrator and the Purchasers may conclusively rely
until such time as the Administrator shall receive from Seller or any
Originator, as the case may be, a revised certificate meeting the requirements
of this Section 6(c)); (iii) a copy of its by-laws, operating agreement or
equivalent organizational document(s); and (iv) all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment;
          (d) the Administrator shall have received the Certificate of Formation
or the Certificate of Incorporation, as applicable, of Seller and each
Originator, duly certified by the Secretary of State of the jurisdiction of its
formation, as of a recent date reasonably acceptable to Administrator;
          (e) the Administrator shall have received favorable opinions of
(i) in-house counsel to each of Servicer, Winfield and Seller as to corporate
authority and (ii) Lindquist and Vennum LLP, special counsel to Seller and the
Originators as to all other legal matters, in form and substance reasonably
satisfactory to the Administrator and its counsel;
          (f) Lindquist and Vennum LLP, special counsel to each of the
Originators and Seller, shall have confirmed in writing, in form and substance
reasonable satisfactory to the Administrator and its counsel, that the that the
execution, delivery and performance of this Amendment by the parties thereto do
not adversely affect the conclusions reached in their True Sale/Capital
Contribution Opinion dated September 4, 2007;
          (g) the Administrator shall have received evidence of payment by the
Seller of all accrued and unpaid Fees (including those contemplated by the Fee
Letter),

2



--------------------------------------------------------------------------------



 



all of the costs and expenses of this transaction accrued or received prior to
the date hereof, including, without limitation, attorneys’ fees of the
Administrator, plus such additional amounts of attorneys’ fees as shall
constitute the Administrator’s reasonable estimate of attorneys’ fees incurred
or to be incurred by it through the closing proceedings, including any such
costs, fees and expenses payable in accordance with Section 14.5; and
          (h) the Administrator shall be satisfied that the representations and
warranties set forth in Section 7 hereof are true and correct on and as of the
Amendment Effective Date.
     7. Representations and Warranties. To induce the Purchasers to enter into
this Amendment, by its signature below, each of LOL and Seller hereby represents
and warrants to each of the Purchasers that:
          (a) This Amendment has been duly executed and delivered by Seller and
LOL. The execution and delivery by Seller and LOL of this Amendment has been
duly authorized by proper proceedings, and this Amendment constitutes the legal,
valid and binding obligation of Seller and LOL, enforceable against Seller and
LOL in accordance with its terms.
          (b) The execution and delivery by Seller and LOL of this Amendment and
the performance by Seller and LOL of this Amendment and the Receivables Purchase
Agreement as amended hereby (i) are within the corporate or other legal
authority of such Person, (ii) have been duly authorized by all necessary
corporate or other proceedings and (iii) do not and will not conflict with or
result in any breach or contravention of any Applicable Law or any Contractual
Obligation or operating agreement or other governing document of Seller or LOL.
          (c) After giving effect to this Amendment, each of the representations
and warranties of each of Seller and LOL contained in Article VI of the
Receivables Purchase Agreement or in any certificate or report delivered
pursuant to or in connection with the Receivables Purchase Agreement was true in
all respects as of the date as of which it was made and is true in all respects
on the date hereof (except to the extent that such representations and
warranties relate expressly to an earlier date).
          (d) After giving effect to this Amendment, no Unmatured Termination
Event or Termination Event has occurred and is continuing.
          (e) Each of Seller’s and LOL’s obligations and liabilities to the
Purchasers and the Administrator, as evidenced by or otherwise arising under the
Receivables Purchase Agreement or the Transaction Documents, are hereby ratified
and confirmed in all respects.
     8. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall

3



--------------------------------------------------------------------------------



 



not invalidate or render unenforceable such provision in any other jurisdiction.
The section and subjection headings used in this Amendment are for convenience
of reference only and are not to affect the construction hereof or to be taken
into consideration in the interpretation hereof.
     9. Continuing Effect of Other Documents. This Amendment shall not
constitute an amendment or waiver of any other provision of the Receivables
Purchase Agreement not expressly referred to herein and shall not be construed
as a waiver or consent to any further or future action on the part of any that
would require a waiver or consent of the Purchasers. Except as expressly
amended, modified and supplemented hereby, the provisions of the Receivables
Purchase Agreement are and shall remain in full force and effect.
     10. GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF COLORADO (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF).
     11. Miscellaneous. From and after the date hereof, each reference to the
Receivables Purchase Agreement in the Receivables Purchase Agreement and the
other Transaction Documents shall be deemed to be a reference to the Receivables
Purchase Agreement as modified by this Amendment. This Amendment may be executed
in any number of counterparts, but all of such counterparts shall together
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page by facsimile transmission shall be effective as delivery of
a manually executed counterpart of this Amendment. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart.
[The remainder of this page is intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            LOL SPV, LLC,
as Seller
      By:   /s/ Daniel Knutson         Name Printed:   Daniel Knutson       
Title:   Senior VP & Chief Financial Officer        LAND O’LAKES, INC.,
as Servicer
      By:   /s/ Daniel Knutson         Name Printed:   Daniel Knutson       
Title:   Senior VP & Chief Financial Officer        COBANK, ACB, as a Purchaser
and as
Administrator
      By:           Name Printed:           Title:        

[Signature Page to First Amendment to Third Amended and Restated RPA]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            LOL SPV, LLC,
as Seller
      By:           Name Printed:           Title:           LAND O’LAKES, INC.,
as Servicer
      By:           Name Printed:           Title:           COBANK, ACB, as a
Purchaser and as Administrator
      By:   /s/ Michael Tousignant         Name Printed:   Michael Tousignant   
    Title:   Vice President     

[Signature Page to First Amendment to Third Amended and Restated RPA]

 



--------------------------------------------------------------------------------



 



Amendment Exhibit A
Schedule 1
Purchasers and Pro Rata Shares

                  Purchaser   Pro Rata Share   Facility Limit
CoBank, ACB
    100 %   $ 400,000,000  
TOTAL
    100 %   $ 400,000,000  

6



--------------------------------------------------------------------------------



 



Amendment Exhibit B
Schedule 12.3(b)
Participants

          Participant   Amount of Participation
CoBank
  $ 145,000,000  
US AgBank
  $ 40,000,000  
FCB Texas
  $ 35,000,000  
FCS WNY
  $ 25,000,000  
NWFCS
  $ 25,000,000  
Commercial Finance Group
  $ 25,000,000  
AgFirst
  $ 22,500,000  
First Pioneer
  $ 15,000,000  
Greenstone
  $ 15,000,000  
Mid-Atlantic
  $ 15,000,000  
FCS Financial
  $ 12,500,000  
AgStar
  $ 10,000,000  
FCSA
  $ 10,000,000  
FC Maine
  $ 5,000,000  
 
       
Total
  $ 400,000,000  

7